DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 6-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray, US-20170017088.
In regards to claim 3, Murray discloses a mount device (Fig. 17A, 1700 HMD), to and from which an external electronic device (Fig. 12, 1120 mobile device) is attached and detached, the mount device (Fig. 17A, 1700 HMD) comprising: a housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) disposing a head mounted part (Fig. 12 and 17A); a coupling portion (Fig. 12, sides of 1230 top housing) disposed in the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A), and configured to be coupled so as to slope (Par. 0093 the mobile device is tilted at 15 degrees) the external electronic device (Fig. 12, 1120 mobile device); and a prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720) disposed in the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) and disposed such that the direction of light exiting from a display of the external electronic device (Fig. 12, 1120 mobile device) is changed to a specific direction (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; as such the prism has an input surface, a refracting surface, and an output surface).  
In regards to claim 4, Murray discloses the coupling portion (Fig. 12, sides of 1230 top housing; Par. 0093 the mobile device is tilted at 15 degrees) is configured to prevent at least a portion of the external electronic device (Fig. 12, 1120 mobile device) from protruding to the outside of the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A).  
In regards to claim 6, Murray discloses mount device (Fig. 17A, 1700 HMD), to and from which an external electronic device (Fig. 12, 1120 mobile device) is attached and detached, the mount device (Fig. 17A, 1700 HMD) comprising: a housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) comprising a front surface (Fig. 12, 1210 front housing), which is mounted to a head, a rear surface (Fig. 12, 1112 back cover) facing the front surface (Fig. 12, 1210 front housing), and side surface (Fig. 12, sides of 1210 front housing) surrounding the front surface (Fig. 12, 1210 front housing) and the rear surface (Fig. 12, 1112 back cover); a coupling portion (Fig. 12, sides of 1230 top housing) disposed in the housing, and configured to be coupled so as to slope an external electronic device (Fig. 12, 1120 mobile device) at a specific angle (Par. 0093 the mobile device is tilted at 15 degrees) with respect to the side surface (Fig. 12, sides of 1210 front housing); a prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720) disposed in the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) and configured to change the direction of light exiting from the display of the external electronic device (Fig. 12, 1120 mobile device); a splitter (Fig. 17A, 1740 eyepiece; Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter) disposed in the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) to slope and configured to transmit the light and 21change the direction of the light; and a mirror configured to reflect the light, which has passed through the splitter (Fig. 17A, 1740 eyepiece; Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter), and deliver the reflected light to the splitter (Fig. 17A, 1740 eyepiece; Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter).  
In regards to claim 7, Murray discloses the coupling portion (Fig. 12, sides of 1230 top housing) is configured to embed the entire external electronic device (Fig. 12, 1120 mobile device).  
In regards to claim 8, Murray discloses the coupling portion (Fig. 12, sides of 1230 top housing) comprises: an opening (Fig. 12, sides of 1230 top housing) formed in the housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A); a sloping portion disposed in the opening (Par. 0093 the mobile device is tilted at 15 degrees), and configured to be coupled so as to slope the external electronic device (Fig. 12, 1120 mobile device) through the opening (Par. 0093 the mobile device is tilted at 15 degrees); and a holder portion (Fig. 12, sides of 1230 top housing hold the mobile device) disposed in the sloping portion (Par. 0093 the mobile device is tilted at 15 degrees), and configured to fix the external electronic device (Fig. 12, 1120 mobile device) coupled to slope (Par. 0093 the mobile device is tilted at 15 degrees).  
In regards to claim 14, Murray discloses the inclination angle of the coupling portion (Fig. 12, sides of 1230 top housing) substantially comprises a range of 10 degrees to 45 degrees (Par. 0093 the mobile device is tilted at 15 degrees). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, US-20170017088, in view of Jung, US-20020109993. 
In regards to claim 1, Murray discloses a mount device (Fig. 17A, 1700 HMD) comprising: a housing (Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) comprising a front surface (Fig. 12, 1210 front housing), a rear surface (Fig. 12, 1112 back cover) facing the front surface (Fig. 12, 1210 front housing) and mounted on a head (Fig. 12), and side surface (Fig. 12, sides of 1210 front housing) surrounding the front surface (Fig. 12, 1210 front housing) and the rear surface (Fig. 12, 1112 back cover); a coupling portion (Fig. 12, sides of 1230 top housing) disposed in the housing,   and configured to be coupled as to slope an external electronic device (Fig. 12, 1120 mobile device) at a specific angle (Par. 0093 the mobile device is tilted at 15 degrees) with respect to the side surface (Fig. 12, sides of 1210 front housing); a prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720); a mirror (Fig. 17A, 1720 reflecting surface) disposed between the at least a portion of the side surface (Fig. 12, sides of 1210 front housing) and the third surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the third surface being the output surface); and a splitter (Fig. 17A, 1740 eyepiece; Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter) disposed between the mirror and the third surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the third surface being the output surface), and configured to transmit at least a portion of the light output through the third surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the third surface being the output surface), and configured to change the direction of the reflected light to a direction toward the rear surface when the transmitted light is reflected through the mirror (Fig. 17A, 1740 eyepiece reflects light from reflecting surface 1720 to the eye of a user, which is a direction that corresponds to Fig. 12, 1112 back cover). 
Murray does not disclose expressly, a prism comprising a first surface facing at the specific angle with respect to at least a portion of a display included in the external electronic device, which is coupled to the coupling portion, a second surface configured to change the direction of light, which is input from the display through the first surface, and a third surface, from which the light, the direction of which has been changed, is output.
Jung discloses a prism (Fig. 2, 22 optical unit; Par. 0018 optical unit is a prism) comprising a first surface (Fig. 2, 22 optical unit input surface; Par. 0018 optical unit is a prism), a second surface configured to change the direction of light (Fig. 2, 22 optical unit input surface with reflective surface 22a; Par. 0018 optical unit is a prism), which is input from the display through the first surface (Fig. 2, 22 optical unit input surface with reflective surface 22a; Par. 0018 optical unit is a prism), and a third surface (Fig. 2, 22 optical unit output surface; Par. 0018 optical unit is a prism), from which the light, the direction of which has been changed, is output (Fig. 2, 22 optical unit output surface; Par. 0018 optical unit is a prism).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the prism of Murray can be three sided. The motivation for doing so would have been to change the direction of light before exiting (Fig. 2).
Therefore, it would have been obvious to combine Jung with Murray to obtain the invention of claim 1.

In regards to claim 2, Murray and Jung, as combined above, disclose the coupling portion (Murray Fig. 12, sides of 1230 top housing) is configured to embed the entire external electronic device (Murray Fig. 12, 1120 mobile device).  
In regards to claim 11, Murray discloses the prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720).
Murray does not disclose expressly, the prism comprises a first surface, a second surface, and a third surface, wherein the first surface faces the display of the external electronic device and the light exiting from the display is input in the prism, the second surface changes the direction of the light input from the first surface, and the third surface delivers the light, the direction of which has been changed, to the splitter.
Jung discloses a prism (Fig. 2, 22 optical unit; Par. 0018 optical unit is a prism) comprising a first surface (Fig. 2, 22 optical unit input surface; Par. 0018 optical unit is a prism), a second surface configured to change the direction of light (Fig. 2, 22 optical unit input surface with reflective surface 22a; Par. 0018 optical unit is a prism), which is input from the display through the first surface (Fig. 2, 22 optical unit input surface with reflective surface 22a; Par. 0018 optical unit is a prism), and a third surface (Fig. 2, 22 optical unit output surface; Par. 0018 optical unit is a prism), from which the light, the direction of which has been changed, is output (Fig. 2, 22 optical unit output surface; Par. 0018 optical unit is a prism).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the prism of Murray can be three sided. The motivation for doing so would have been to change the direction of light before exiting (Fig. 2).
Therefore, it would have been obvious to combine Jung with Murray to obtain the invention of claim 11.
In regards to claim 12, Murray and Jung, as combined above, do not disclose expressly the splitter is configured to pass at least a portion of the light delivered from the third surface of the prism and is configured to deliver the at least a portion of the transmitted light to the mirror, and is configured to change the direction of the light, which has been reflected by the mirror, and is configured to deliver the changed light to an eyeball of a user.  
Jung discloses a display emitting an image (Fig. 2, 24 image generator), a splitter (Fig. 2, 23 optical unit; Par. 0018 PBS), a prism with three surfaces (Fig. 2, 22 optical unit; Par. 0018 prism; input surface, concave light reflective surface, and output surface), wherein the prism comprises a mirror (Fig. 2, 22a concave light reflective surface of the optical unit 22); the splitter is configured to pass at least a portion of the light delivered from the third surface of the prism and is configured to deliver the at least a portion of the transmitted light to the mirror (Fig. 2, light from image generator 24 is reflected by PBS 23 to concave light reflective surface 22a of the optical unit 22 to PBS 23 to the user’s eye 10), and is configured to change the direction of the light, which has been reflected by the mirror, and is configured to deliver the changed light to an eyeball of a user (Fig. 2, light from image generator 24 is reflected by PBS 23 to concave light reflective surface 22a of the optical unit 22 to PBS 23 to the user’s eye 10).
Before the effective filing date of the claimed invention, it would would have been obvious to one of ordinary skill in the art that the optical path of Murray can be arranged in the manner of Jung. The motivation for doing so would have been to increase light utilization efficiency.
Therefore, it would have been obvious to further combine Jung with Murray to obtain the invention of claim 12.
In regards to claim 15, Murray and Jung, as combined above, disclose the housing (Murray Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) disposing a head mounted part (Murray Fig. 12 and 17A), the coupling portion (Murray Fig. 12, sides of 1230 top housing) disposed in the housing (Murray Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) such that the external electronic device (Murray Fig. 12, 1120 mobile device) is coupled to the housing (Murray Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) at an inclination within a specific range (Murray Par. 0093 the mobile device is tilted at 15 degrees), the prism (Murray Fig. 17A, 1730; Murray Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; Jung Fig. 2, 22 optical unit; Jung Par. 0018 prism; Jung input surface, concave light reflective surface, and output surface) disposed in the housing (Murray Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) and is disposed such that the direction of the light exiting from the display of the external electronic device (Murray Fig. 12, 1120 mobile device) is changed to a specific direction, the splitter (Murray Fig. 17A, 1740 eyepiece; Murray Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter) disposed in the housing (Murray Fig. 12, 1110 housing as implemented for the HMD of Fig. 17A) to slope and configured to transmit the light or change the direction of the light, and the mirror configured to reflect the light, which has passed through the splitter (Murray Fig. 17A, 1740 eyepiece; Murray Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter), and configured to deliver the reflected light to the splitter (Murray Fig. 17A, 1740 eyepiece; Murray Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, US-20170017088, in view of Nagata, US-20050046952.
In regards to claim 5, Murray discloses the prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720) comprises a first surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the first surface being the input surface), a second surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the second surface being the refracting surface), a third surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the third surface being the output surface), and wherein the first surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the first surface being the input surface) faces the display of the external electronic device (Fig. 12, 1120 mobile device) and the light exiting from the display is input in the prism (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the first surface being the input surface), the second surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the second surface being the refracting surface) changes the direction of the light input from the first surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the first surface being the input surface), and the third surface (Fig. 17A, 1730; Par. 0124 a prism is utilized for middle optical element to refract light from reflecting surface 1720; the third surface being the output surface) delivers the light, the direction of which has been changed, to the fourth surface (Fig. 17A, 1740 eyepiece; Par. 0037-0038 the eyepiece can be half-silvered, i.e. a splitter).  
	Murray does not disclose expressly the prism comprises a first surface, a second surface, a third surface, and a fourth surface, and wherein the first surface  faces input light, the second surface changes the direction of the light input from the first surface, and the third surface delivers the light, the direction of which has been changed, to the fourth surface, and the fourth surface changes -5-HAN et al.Atty Docket No.: MJS-6243-205Appl. No.: To Be Assignedthe direction of the delivered light and which is output to outside of the prism the light, the direction of which has been changed.
Nagata discloses a prism (Fig. 1, 20 prism) comprises a first surface (Fig. 1, 21 entry surface), a second surface (Fig. 1, 22 reflecting surface), a third surface (Fig. 1, 23 reflecting surface) and a fourth surface (Fig. 1, 24 exit surface), and wherein the first surface (Fig. 1, 21 entry surface) faces input light (Fig. 1, light entering 21 entry surface), the second surface (Fig. 1, 22 reflecting surface) changes the direction of the light input from the first surface (Fig. 1, 22 reflecting surface), and the third surface (Fig. 1, 23 reflecting surface) delivers the light, the direction of which has been changed (Fig. 1, 23 reflecting surface), to the fourth surface (Fig. 1, 24 exit surface), and the fourth surface changes -5-HAN et al.Atty Docket No.: MJS-6243-205Appl. No.: To Be Assignedthe direction of the delivered light and which is output to outside of the prism the light, the direction of which has been changed (Fig. 1, light output of 24 exit surface).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the prism of Murray can be four sided. The motivation for doing so would have been to change the direction of light twice before exiting (Fig. 1).
Therefore, it would have been obvious to combine Nagata with Murray to obtain the invention of claim 5.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, US-20170017088, in view of Schobben, US-10886761.
In regards to claim 9, Murray does not disclose expressly an elastic member is displosed in at least a partial area of the sloping portion, and is configured to fix or separate the external electronic device.  
Schobben discloses a mobile phone holder that uses an elastic member configured to fix or separate the external electronic device (Claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the mobile device of Murray can be held in the sloping manner Murray describes using an elastic member as Schobben discloses. The motivation for doing so would have been just one way of many to hold the mobile device (Schobben Claim 7).
Therefore, it would have been obvious to combine Schobben with Murray to obtain the invention of claim 9.
In regards to claim 10, Murray does not disclose expressly the holder portion is configured to fix or separate the external electronic device by using a magnetic field.  
Schobben discloses a mobile phone holder that uses a magnetic member configured to fix or separate the external electronic device by using a magnetic field (Claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the mobile device of Murray can be held in the sloping manner Murray describes using a magnetic member as Schobben discloses. The motivation for doing so would have been just one way of many to hold the mobile device (Schobben Claim 7).
Therefore, it would have been obvious to combine Schobben with Murray to obtain the invention of claim 10.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray, US-20170017088.
In regards to claim 13, Murray does not disclose expressly the mirror comprises a concave mirror.  
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the reflecting surface of Murray can be flat, concave, or convex which can keep the image size the same, enlarge the image size, or condense the image size depending on the requirements for projection onto the user’s eyes. The motivation for choosing one of the three types of reflecting surfaces would have been based on the optical requirements of the device and projection onto the user’s eye.
Therefore, it would have been obvious that Murray discloses the invention of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/1/22
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622